Let me address at the 
outset a burning issue: the situation in 
Myanmar/Burma. We join the call of many, including 
our partners in the European Union and in the 
Association of Southeast Asian Nations, for an 
immediate cessation of violence. The bloodshed has to 
stop. Democratic rights and the freedom of assembly 
and expression have to be respected. We reiterate the 
call for the release from detention of Nobel Peace Prize 
laureate Aung San Suu Kyi, the leader of the Burmese 
democratic opposition. That appeal was also made at 
this morning’s meeting of the Women’s Empowerment 
Network, which unites women leaders from around the 
globe. 
 We can all feel a sense of urgency at this sixty-
second General Assembly session about the need to 
counter contemporary challenges with decisive joint 
action. Climate change, disarmament and dangerous 
technologies are just three examples requiring such 
joint action, now. 
 Let me thus call for relaunching effective 
multilateralism. And let me make the case for a new 
global partnership   the joint search for sustainable 
joint solutions, united by a shared sense of 
responsibility and purpose. The very concept of 
partnership is key in addressing the new challenges, 
both inside our societies and in the global village. 
Partnership is an eye-to-eye approach, based on 
recognizing and respecting each other as equals. 
Partnership is also a demanding option: anyone who 
wants to be treated as a partner has to behave as a 
partner. 
 We all know that none of us, not even the 
strongest, can master the challenges of the twenty-first 
century on his or her own. In the age of globalization, 
unilateralism and nationalism are dead-end streets. 
They simply do not achieve effective and durable 
results. We thus need both global processes and global 
objectives. We need to actively engage to build 
confidence and to counter the erosion of trust that so 
often breeds unilateral action. 
 Climate change is the obvious challenge to be 
addressed in such a new global partnership. The United 
Nations is the only framework in which a fair and truly 
global agreement can be designed. Regional and 
sectoral efforts need to be linked, feeding into this 
global process. Furthermore, it is here only that those 
who contribute least to climate change but are most 
affected by it   such as the small island developing 
States   can make their voices heard. 
 Disarmament, arms control and conflict 
prevention are next in need of a credible relaunch of 
multilateralism and a new partnership. In the nuclear 
age, we simply cannot afford to acquiesce to the 
present level of armament and to signs of a new arms 
race. Non-proliferation and an actual reduction of 
weapons stockpiles thus have to make an immediate 
comeback to the top of the global agenda. 
 On certain limited issues, multilateral progress is 
within reach. A consistently growing number of States 
is rallying behind our call for the adoption by 2008 of a 
legally binding instrument to prohibit cluster 
munitions, which cause unacceptable harm to civilians. 
Austria is determined to continue leading this process 
by example, with a total national ban of this atrocious 
weapon. 
 Nuclear technology is a third field for a new 
global partnership. The world is turning nuclear, 
whether we like it or not. This in itself is regrettable 
for countries like Austria which have renounced 
nuclear energy altogether because we believe it is a 
dangerous and non-sustainable source of energy. 
Inevitably, the rise of nuclear power across the globe 
will lead to more and more tensions with regard to the 
nature   whether for energy purposes or for weapons 
development   of national nuclear programmes. There 
is a highly dangerous grey zone between what is 
permitted and what is possible. 
 A new global partnership where sensitive parts of 
the nuclear fuel cycle are multilateralized could offer a 
way out. We should create a regime in which 
enrichment facilities would be placed under the control 
of the International Atomic Energy Agency (IAEA). 
The Agency would guarantee adequate fuel supply to 
those who fulfil strict non-proliferation criteria through 
an international nuclear fuel bank. This would help to 
dissuade tensions and make new national enrichment 
facilities superfluous. 
 At present, the Iranian nuclear programme   for 
many reasons   is deeply upsetting for the entire 
international community, not just for some of us. Iran 
should take these concerns very seriously. It is clearly 
up to Iran to dispel any shadow of doubt over the 
nature of its programme by providing undisputable 
proof to the world’s nuclear watchdog, the IAEA, now. 
Like many others, we strongly support Director 
General ElBaradei’s appeal for a double time-out and 
urge Iran to heed this call. 
 Our engagement for peace and security is rooted 
in the firm belief that right must prevail over might. 
Smaller and medium-sized Member States like Austria 
understandably have a profound attachment to the rule 
of law. For us, respect for the rule of law is a matter 
not of choice but of necessity. Together with many 
other like-minded countries, we will continue 
promoting the rule of law and will give strong support 
to the newly established Rule of Law Assistance Unit. 
 Austria believes in the power of partnership, 
where equality, mutual trust and respect for diversity 
overcome the crude logic of power. From our 
experience, effective global partnership best builds on 
both regional partnerships and regional ownership. 
Austria is thus committed to developing a new 
relationship among equals between the European 
Union and the African Union, at the forthcoming 
European Union-Africa summit in Lisbon. 
 To this end, Burkina Faso and Austria will 
co-host a conference in Ouagadougou in November on 
how to create sustainable peace. The meeting will unite 
participants from countries of the Economic 
Community of West African States and Europe in an 
endeavour to provide a common input to the Lisbon 
summit   by furthering policies of good-
neighbourliness, the rule of law and good governance; 
by fighting the proliferation of small arms and light 
weapons; by creating employment for young people; 
and by actively promoting the education of girls. 
 Together with the United Nations, the African 
Union is currently breaking new ground with the 
preparations for the African Union-United Nations 
Hybrid Operation in Darfur. The human suffering we 
witness in the region sometimes goes beyond 
imagination. We therefore welcome the ongoing efforts 
to alleviate this plight, including in neighbouring 
States. 
 We Europeans cannot credibly call upon other 
regions of the world to assume their regional 
responsibilities if we remain unable to cope with the 
challenges on our own continent, and in particular the 
Kosovo issue. We need to resolve the last open status 
issue in the Western Balkans now. We therefore fully 
support the ongoing efforts of the Kosovo Troika and 
encourage Belgrade and Pristina to energetically make 
use of that negotiating space. The Special Envoy of the 
Secretary-General, President Ahtisaari, has provided us 
with a clear sense of direction. We Europeans want 
each and every person in Kosovo to live in dignity, 
freedom and security. The international organizations 
concerned, including the European Union, must spare 
no effort towards that end. It is also our continued 
obligation under Security Council resolution 1244 
(1999), which referred to the specific contribution the 
European Union can make to the stability of Kosovo as 
well as the entire Balkan region. 
 Women around the world are ready to bear a key 
responsibility in conflict prevention, conflict resolution 
and peacebuilding. But women also need to be given a 
fair share of positions in international mediation and 
peacebuilding efforts. Not so long ago, there was not a 
single woman among the 54 United Nations Special 
Representatives and Envoys to conflict and post-
conflict regions. I am encouraged by the Secretary-
General’s support on this matter and the recent 
nomination of three women Deputy Special 
Representatives: for Liberia, the Sudan and Lebanon. It 
is also up to us, the Member States, to nominate more 
women for such positions. 
 No conflict is too complex or too deep to durably 
resist dialogue. The absence of dialogue breeds 
misperceptions and sometimes even opens space for 
violence. Austria has long-standing experience in 
promoting dialogue among civilizations, religions and 
cultures, and we will continue our activities in that 
field with vigour. We must actively combat attempts to 
hijack religion for other purposes anywhere in our 
global village. Religious leaders must also take a clear 
stance in condemning and fighting practices not related 
to religion, such as so-called honour killings or female 
genital mutilation. 
 Austria firmly supports the current bilateral and 
international efforts that are taking place to renew the 
dialogue between Israel and its Arab neighbours. We 
hope that the meetings between Prime Minister Olmert 
and President Abbas will create the basis for 
implementing the two-State solution: Israel and a 
Palestinian State living as neighbours in peace and 
security. 
 We appreciate the efforts by the United States for 
an international meeting later this year to assist the 
parties in their quest for a just solution. We expect that 
meeting to advance the peace process substantially and 
sustainably by addressing the core issues, and we stand 
ready to assist in preparatory and follow-up activities. 
The people of the entire Middle East region are thirsty 
for a new perspective of hope. 
 In 2008 we will celebrate a landmark in the 
promotion and protection of human rights: the sixtieth 
anniversary of the Universal Declaration of Human 
Rights and its immutable foundation, the universality 
of fundamental rights. All human beings are born free 
and equal in dignity and rights. It is therefore not 
acceptable that human rights be revitalized or 
diminished in relation to geography or other factors. 
There is no doubt that women must enjoy the same 
universal rights, wherever they live and whatever their 
culture, creed or religion. 
 Our peoples expect from their leadership nothing 
less than a life in dignity, but above all a life in 
freedom from fear and in freedom from want. If we are 
truly committed to human security, it is essential that 
we make every effort to meet the Millennium 
Development Goals by determined, concerted action to 
eradicate poverty and hunger, to promote equality 
between men and women and to protect our planet’s 
resources. The Austrian Government has made it an 
explicit priority to actively live up to the rising 
challenges. 
 Based on our long-standing engagement for the 
principles and values of the United Nations, I pledge 
that Austria will be a responsible and reliable partner 
as a non-permanent member of the Security Council 
for the term 2009-2010. We hope that the Members of 
the United Nations will entrust Austria with that 
responsibility, which we stand ready to shoulder in a 
spirit of true partnership. 
